DETAILED ACTION
This is the first office action regarding application number 16088523, filed on September 26, 2018 which is a 371 of PCT/JP2017/011666, filed on March 23, 2017, which claims benefit of JP2016-067195, filed on March 30, 2016. 
                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on  March 30, 2016. It is noted, however, that applicant has not filed a certified copy of the English translation of JP2016-067195 application as required by 37 CFR 1.55.
Election/Restrictions



Applicant’s election of Group I, claims 1-3, in the reply filed on January 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claims 10-13) and Group III , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The abstract of the disclosure is objected to because  it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:   
Appropriate correction is required.

Claim Interpretation
The term “similar” in claim 1 is interpreted under broadest reasonable interpretation as metals.
The term "different" in claims  1-2, 6-8 is interpreted under broadest reasonable interpretation as either non-metal when the first and second materials are metal or a non-magnetic metal while first and second materials are magnetic metal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.














Claims 1-3,6,8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
The term "similar in type" in claim  1 is a relative term which renders the claim indefinite.  The term "similar in type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites that first and second metallic materials are “similar in type” and weld able but does not define which properties make them similar. The element “weld able” does not limit the claim as most materials can be welded at an appropriate temperature and pressure. The term “similar in type” is indefinite because it is not clear what the applicant intends to cover. MPEP 2173.05(b). 


The term "different in type" in claims  1-2, 6-8 is a relative term which renders the claim indefinite.  The term "different in type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It does not define which properties make the material different than the other materials. The term “different in type” is indefinite because it is not clear what the applicant intends to cover. MPEP 2173.05(b).
The term "a size of the first gap being varied depending on a type of the different type of material" in claim 1 is a relative term which renders the claim a size of the first gap being varied depending on a type of the different type of material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this claim language a gap is being varied depending on another varying material. The claim is indefinite by reference to an object that is variable. MPEP 2173.05(b) II. 
Claims 2-3, 6, 8-9 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 102
















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




















Claims  1-3, 6, and 9  are rejected under 35 U.S.C. 102 as anticipated by Min et al., Friction stir blind riveting of carbon fiber-reinforced polymer composite and aluminum alloy sheets, Int Journal Adv Manuf Technology, 2015, (hereafter Min  et al.). , because Min et al. was described in a printed publication Friction stir blind riveting of carbon fiber-reinforced polymer composite and aluminum alloy sheets, Int Journal Adv Manuf Technology, 2015,before the effective filing date of the claimed invention. 
 Regarding claim 1, Min et al. teaches
“A joint structure comprising” (Abstract, Fig. 1e)
“a first metallic material having a first projection” (Fig. 1e teaches the projection of rivet. Page 1404, column 2, Paragraph 1 teaches rivets are made of steel.) 
“ a second metallic material similar in type to the first metallic material and weld able to the first metallic material,”  (Aluminum alloy as taught in abstract)
“the second metallic material having a first penetrating part larger in diameter or width than the first projection,” 
“the first projection being positioned in the first penetrating part;” (Fig. 1e teaches rivet tail in the hole of Al alloy)
“and a different type of material different in type from the first metallic material and the second metallic material and difficult to be welded to the first metallic material and the second metallic material,” (Abstract teaches CFRP)
“the different type of material having a second penetrating part larger in diameter or width than the first projection,” (Fig. 1e teaches that hole in CFRP is bigger than the steel rivet so the hole can accommodate the rivet.)
“a rim of the second penetrating part being spaced radially or widthwise from the first projection by a first gap,” (Fig. 8a, back view teaches radial rivet and radial hole. Fig. 1b teaches a gap between rivet and the hole of CFRP.)
“wherein the first projection is positioned in the second penetrating part with the first gap between the first projection and the second penetrating part,” ( Fig. 1b teaches a gap between rivet and the hole of CFRP)
“a size of the first gap being varied depending on a type of the different type of material” (Page 1410, paragraph 2 teaches “the FSBR process… of the dissimilar material joints were greatly affected by the stack-up 
“and the first projection is further positioned in the first penetrating part” (Fig. 1e teaches rivet tail.) 
“so that the different type of material is sandwiched between the first metallic material and the second metallic material,” (Fig. 1e teaches CFRP joined between steel rivet and Al alloy sheet.)
“and an outer edge of the first projection of the first metallic material is welded to an inner edge of the first penetrating part of the second metallic material” (The recited term “welded”
“so that the first metallic material and the second metallic material are melted and joined together to compress and fix the different type of material between the first metallic material and the second metallic material,” (Fig. 1e teaches Steel rivet and Al alloy joined together. Page 1404, Paragraph 1 teaches a rivet “rotating at a high spindle speed…..penetrates the workpieces without predrilled holes under a normal force. Due to the frictional heat generated between the rivet tip and the workpieces, the normal force required to penetrate the heated and softened workpieces is substantially lower than when the rivet was pressed through cold metals.”)
“thereby fixing the first metallic material, the second metallic material, and the different type of material together.” (Fig. 1e teaches Steel rivet and Al alloy joined together with CFRP.)
Regarding claim 2, Min et al. teaches
“wherein when the different type of material is sandwiched between the first metallic material and the second metallic material, the first metallic material and the second metallic material are melted and joined together with an end of the first projection extending further than the first penetrating part
Regarding claim 3, Min et al. teaches
“wherein an end of the first projection has a third penetrating part.” (Fig. 8a teaches rivet with opening.)
Regarding claim 6, Min et al. teaches
“wherein part of the different type of material that is around the second penetrating part flows and is tightly fixed to an outer periphery of the first projection.” (The claimed element “different type of material… flows” is a product by process claim. Fig. 1e teaches Steel rivet and Al alloy joined together with CFRP. Page 1404, Paragraph 1 teaches a rivet “rotating at a high spindle speed…..penetrates the workpieces without predrilled holes under a normal force. Due to the frictional heat generated between the rivet tip and the workpieces, the normal force required to penetrate the heated and softened workpieces is substantially lower than when the rivet was pressed through cold metals.”)
Regarding claim 9, Min et al. teaches
“wherein the welding to join the first metallic material and the second metallic material together is one of laser welding, arc welding, and plasma welding.” (Claim 9 is a product by process claim where different methods of welding are cited which under broadest reasonable interpretation is interpreted 

    PNG
    media_image1.png
    501
    902
    media_image1.png
    Greyscale

Fig. 1 of Min et al. teaches joint structure of dissimilar materials through holes

    PNG
    media_image2.png
    234
    155
    media_image2.png
    Greyscale

Fig. 8a of Min et al. teaches the hole in rivet
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al., Friction stir blind riveting of carbon fiber-reinforced polymer composite and aluminum alloy sheets, Int Journal Adv Manuf Technology, 2015, (hereafter Min  et al.). , as applied to claim 1 above, and further in view of Kagitani, JP2012254481 (hereafter Kagitani).
Claim 1 is/are rejected under 35 U.S.C. 102 as being unpatentable over Min et al., Friction stir blind riveting of carbon fiber-reinforced polymer composite and aluminum alloy sheets, Int Journal Adv Manuf Technology, 2015, (hereafter Min  et al.) as described above.
Min et al. teaches a joint structure with different types of materials.
However, Min et al. does not teach discharge holes.
Kagitani teaches a welding method to join plurality of metal plates.
Kagitani teaches
“wherein at least one of the first metallic material and the second metallic material sandwiching the different type of material between the first metallic material and the second metallic material has a discharge opening penetrating along a thickness of the one of the first metallic material and the second metallic material,” (Abstract, Figure 4-5 teaches gas exhaust hole 55 to prevent generation of porosity when a plurality of plate materials 51, 52 are overlapped and laser welded. Exhaust holes 55 are outside the laser beam 60. )
“ the discharge opening being located in a position corresponding to an outside of the second penetrating part of the different type of material.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to improve the joint structure of Min et al. with gas exhaust holes of Kagitani. One of ordinary skill in the art would have been motivated to do so in order to prevent generation of porosity as taught in Abstract of Kagitani.

    PNG
    media_image3.png
    402
    429
    media_image3.png
    Greyscale

Fig. 4 and 5 of Kagitani teaches exhaust hole 55 outside welding area defined by laser 60.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. US 17/011557(2020/0398378) (hereafter referred ‘378). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1 of '378.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. US 17/012477(2020/0398375) (hereafter referred ‘375). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1 and 3 of '375.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 19 of copending Application No. US 16/088599(2020/0298339) (hereafter referred ‘339). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 10 and 19 of '339.
Claim  1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. US 16/479963(2019/0368524) (hereafter referred ‘524). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1 and 4 of '524; instant claim 8 is met by claim 1 of ‘524.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 9 of copending Application No. US 16/318422(2019/0257333) (hereafter referred ‘333). Although the claims 
Claim  1, 6, 8, 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 6, 7, and 8 of copending Application No. US 16/087145(2019/0101145) (hereafter referred ‘145). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1, 2 and 6 of '333, instant claim 6 is met by claim 4 of ‘333, instant claim 8 is met by claim 7 of ‘333, and instant claim 9 is met by claim 8 of‘333.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of copending Application No. US 16/088617(2019/0076962) (hereafter referred ‘962). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1 of '962.
Claim  1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. US 16/479963(2019/0368524) (hereafter referred ‘524). Although the claims at issue are not identical, they are not patentably distinct from each 
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of copending Application No. US 16/086996(2019/0047087) (hereafter referred ‘087). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1, 2, and 4 of '087.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Martinsen et al., Joining of dissimilar materials, CIRP annals-Manufacturing Technology 64, pp 679-699, 2015.
Fuchs et al. (US 2009/0278371)
Eberlein (US 20050161965)
Hou et al. (US 20050133483)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761